Case 1:10-cv-06950-AT-RWL Document739 Filed 05/22/19 Page 1 of 8
Case 1:10-cv-06950-AT-RWL Document 737 Filed 05/21/19 Page 1 of 2

SO ORDERED:

HON. ROBERT W. LEARBURGER
UNITED STATES MAGISTRATE JUDGE

Via ECF

The Honorable Robert W. Lehrburger,
United States District Court for the
Southern District of New York,
500 Pearl Street,

New York, New York 10007-1312.

Re:

w21 2019
USDC SDNY
| DOCUMENT

ELECTRONICALLY FILED
DOC #:

a
DATE FILED: 5-22 -\q_

 

 

 

Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.

No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

Pursuant to Rule I.A of Your Honor’s Individual Practices, the parties
jointly submit an errata sheet detailing proposed corrections to the transcript of the April

30, 2019 conference. (ECF No. 732.)

/s/ Kelly M. Dermody
Adam T. Klein

Cara E. Greene

Melissa L. Stewart

OUTTEN & GOLDEN LLP
685 Third Avenue, 25th Floor
New York, New York 10017
Telephone: (212) 245-1000
Facsimile: (646) 509-2060

Paul W. Mollica

161 North Clark Street, Suite 4700
Chicago Illinois 60601
Telephone: (212) 809-7010
Facsimile: (312) 809-7011

Kelly M. Dermody (admitted pro hac vice)

Anne B. Shaver (admitted pro hac vice)

Tiseme G. Zegeye

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

275 Battery Street, 29th Floor

San Francisco, California 94111-3339

Telephone: (415) 956-1000

Respectfully submitted,

/s/ Ann-Elizabeth Ostrager
Robert J. Giuffra, Jr.
Theodore O. Rogers, Jr.
Sharon L. Nelles
Ann-Elizabeth Ostrager
Hilary M. Williams

Joshua S. Levy

SULLIVAN & CROMWELL LLP
125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Amanda Flug Davidoff

Elizabeth A. Cassady

SULLIVAN & CROMWELL LLP

1700 New York Avenue, N.W. Suite 700
Washington, District of Columbia
20006-5215

Telephone: (202) 956-7500

Barbara B. Brown (admitted pro hac vice)
Carson H. Sullivan (admitted pro hac vice)
PAUL HASTINGS LLP
Case 1:10-cv-06950-AT-RWL Document 739 Filed 05/22/19 Page 2 of 8
Case 1:10-cv-06950-AT-RWL Document 737-1 Filed 05/21/19 Page 1 of 7

Page Line
1 4

] 12

2 3

2 6

4 3

4 7

4 20

5 1]

5 23

ERRATA SHEET

Chen-Oster v. Goldman, Sachs & Co, No. 10-cv-6950
Transcript of April 30, 2019 Case Management Conference
Before The Honorable Robert W. Lehrburger

Delete: In re:

Reason: Not part of case title

Change: “Goldman Sachs & Co.” to “Goldman, Sachs & Co.”
Reason: Correct spelling of party’s name

Change: Remove comma in “Cromwell, LLP”

Reason: Firm’s name does not have a comma

Change: “Kelly Lyons” to “Hilary Williams”

Reason: Correct name of individual who appeared at status
conference

Change: “Goldman Sachs & Co.” to “Goldman, Sachs & Co.”

Reason: Correct name of individual who appeared at status
conference

Change: “in” to “and”
Reason: Correction to word usage
Change: “Kelly Lyons” to “Hilary Williams”

Reason: Correct name of individual who appeared at status
conference

Change: Capitalize “so”
Reason: Start of sentence

Change: Change “his” to “is

Reason: Correction to word usage
Case 1:10-cv-06950-AT-RWL Document 739 Filed 05/22/19 Page 3 of 8
Case 1:10-cv-06950-AT-RWL Document 737-1 Filed 05/21/19 Page 2 of 7

Page Line

6 14 Insert: “and” between “go” and “in”
Reason: Clarification of sentence structure

7 16 Change: Change “AI” to “all”
Reason: Correction to word usage

7 18 Change: Insert “Honor” after “Your”
Reason: Clarification of sentence

8 12 Change: Change “discreet” to “discrete”
Reason: Correction to word usage

9 5 Change: Change “subjection” to “subject”
Reason: Correction to word usage

1] 18 Change: Change “‘there’s” to “they’re”
Reason: Correction to word usage

12 4 Change: Change “conceded” to “concede”
Reason: Correction to word usage

12 5 Change: Change “not” to “now”
Reason: Correction to word usage

16 20 Change: Change “plaintiff” to “plaintiffs”
Reason: Correction to word usage

17 5 Change: “is” to “as”
Reason: Correction to word usage

17 6 Insert: Comma after “them”

Reason: Clarification of sentence structure
Case 1:10-cv-06950-AT-RWL Document 739 Filed 05/22/19 Page 4 of 8
Case 1:10-cv-06950-AT-RWL Document 737-1 Filed 05/21/19 Page 3 of 7

Page Line

19 13 Change: Change “Walmart” to “Wal-Mart”
Reason: Wal-Mart is a case name

19 19 Change: Insert “you” before “intend”
Reason: Clarification of sentence structure

21 4 Change: Change “or” to “of”
Reason: Correction to word usage

22 6 Change: Change “Walmart” to “Wal-Mart”
Reason: Wal-Mart is a case name

22 8 Change: Change “Walmart” to “Wal-Mart”
Reason: Wal-Mart is a case name

22 17 Change: Change “Country” to “County”
Reason: Correction to word usage

23 22 Insert: “here” between “were” and “on”
Reason: Clarification of sentence

24 2 Change: Change “on” to “one”
Reason: Correction to word usage

24 23 Change: Insert “metrics” after “performance”
Reason: Clarification of sentence structure

25 23 Change: “concept” to “concepts”
Reason: Correction to word usage

26 21 Change: Change “equitable” to “inequitable”

Reason: Correction to substance
Case 1:10-cv-06950-AT-RWL Document 739 Filed 05/22/19 Page 5 of 8
Case 1:10-cv-06950-AT-RWL Document 737-1 Filed 05/21/19 Page 4 of 7

Page Line
27 i] Change: Change “got” to “go”
Reason: Correction to word usage
27 21 Change: Insert “not” after “broad, it’s”
Reason: Correction to substance
3] 1] Change: Insert “as” before “a”
Reason: Correction to word usage
31 25 Change: Change first “and” to “in”
Reason: Correct word from Judge Torres’ order, which Ms.
Dermody read verbatim
31 25 Change: Insert comma after “evaluation”
Reason: Should be inserted based on Judge Torres’ order, which
Ms. Dermody read verbatim
31 25 Change: Delete “and” after compensation
Reason: Should be deleted based on Judge Torres’ order, which
Ms. Dermody read verbatim
33 12 Change: “laws” to “law”
Reason: Correction to word usage
35 7 Change: “to” to “for”
Reason: Correction to word usage
35 16 Change: Change “it” to “up”
Reason: Correction to word usage
4] 23 Change: Change “Walmart” to “Wal-Mart”

Reason: Wal-Mart is a case name

4.
Case 1:10-cv-06950-AT-RWL Document 739 Filed 05/22/19 Page 6 of 8
Case 1:10-cv-06950-AT-RWL Document 737-1 Filed 05/21/19 Page 5 of 7

Page Line
4] 23 Change: Change “care” to “came”
Reason: Correction to word usage
42 22 Change: Change “a” to “the”
Reason: Correction to word usage
44 12 Change: Change “Walmart” to “Wal-Mart”
Reason: Wal-Mart is a case name
45 3 Change: Change “we’d” to “with”
Reason: Correction to word usage
49 21 Change: Change “classified” to “class wide”
Reason: Correction to word usage
52 10 Change: Change “own” to “on”
Reason: Correction to word usage
53 21 Change: Change “‘teamster’s” to “Jeamsters’”
Reason: Teamsters is a case name
54 22 Change: Delete “a” before “on a”
Reason: Clarification of sentence structure
58 4 Change: Change “DeLuise” to “De Luis”
Reason: Correct spelling of plaintiff's name
58 5 Change: Change “DeLuise” to “DeLuis” (twice)
Reason: Correct spelling of plaintiff's name
59 18 Change: Insert “who” before “may well”

Reason: Clarification of sentence structure
Case 1:10-cv-06950-AT-RWL Document 739 Filed 05/22/19 Page 7 of 8
Case 1:10-cv-06950-AT-RWL Document 737-1 Filed 05/21/19 Page 6 of 7

Page Line

61 19 Change: Change “De Luise” to “De Luis”
Reason: Correct spelling of plaintiff's name

62 i] Change: Change “De Luise” to “De Luis”
Reason: Correct spelling of plaintiff's name

64 20 Change: Change “go” to “going”
Reason: Correction to word usage

65 12 Change: Change “Walmart?” to “Wal-Mart”
Reason: Wal-Mart is a case name

65 13 Change: Change “to” to “the”
Reason: Correction to word usage

65 24 Change: Change “to” to “the”
Reason: Correction to word usage

67 23 Change: Change “there” to “they”
Reason: Correction to word usage

68 9 Change: Change “in” to “on”
Reason: Correction to word usage

69 15 Change: Change “challenge” to “challenged”
Reason: Correction to word usage

71 9 Change: Change “THE COURT” to “MR. GIUFFRA”
Reason: These lines were spoken by Mr. Giuffra not the Court

75 5 Change: Change “individual’s” to “individuals’”

Reason: Correction to word usage
Case 1:10-cv-06950-AT-RWL Document 739 Filed 05/22/19 Page 8 of 8
Case 1:10-cv-06950-AT-RWL Document 737-1 Filed 05/21/19 Page 7 of 7

Page Line

75 13 Change: Change “Walmart” to “Wal-Mart”
Reason: Wal-Mart is a case name

75 19 Change: Change “but” to “because”
Reason: Correction to word usage

76 19 Delete: “be”

Reason: Clarification of sentence structure
